TLDDETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 12 and 17-18 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by US20160326383A1 to Porkony et al. 

Re claims 1, 7-8  and 17-18, Porkony teaches a hardcoat of polymerizable resin layer component such as that claimed in per claims 1 and 7-9 (107, Fig. 2 inverted) of trimethylolpropane triacrylate [21-24], and inorganic nano-metal oxide particles [29-33], such as nano-silica [34-38] , and [89].  A substrate in [91, 102-103], 106, Fig. 1 and 104, Fig. 2 is on a surface of the hardcoat per claim 17 and is of polyethylene terephthalate (PET), (e.g. bisphenol A) polycarbonate, cellulose acetate, poly(methyl methacrylate), and polyolefins such as biaxially oriented polypropylene in [91] per claim 18. 
Further re claim 1, Porkorny teaches another hardcoat layer component where the hardcoat can be a multiple layer in [88] to a substrate wherein it would inherently function as a release coating component when a fluorine and silicon [65] are incorporated therein and silicone (meth)acrylate additive is added to the hardcoat composition alone or in combination with the perfluoropolyether urethane additive -[80, 84] (claim 12).  That the release polymer is capable of having a reaction as claimed is intended use.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20160326383A1 to Porkony et al. 

Porkony is relied upon above.
Re claims 9-10, Porkony teaches a hardcoat of polymerizable resin layer component such as that claimed (107, Fig. 2 inverted) of trimethylolpropane triacrylate [21-24], and inorganic nano-metal oxide particles [29-33], such as nano-silica within the particle diameter of at least 30 and no greater than 150 nm (overlapping the claimed range of less than 100 nm per claim 9 and less than 50 nm per claim 10) [34-38] , and [89].  The ranges disclosed by Porkony are not exact; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected less than 100 nm per claim 9 and less than 50 nm per claim 10 from the overlapping portion of the range at least 30 and no greater than 150 nm taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Re claim 19, the roughness is 9 microns to 30 microns in [95] (overlapping the claimed range of less than 100 microns).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected less than 100 microns from the overlapping portion of the range 9 microns to 30 microns taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Further re claim 1, Porkorny teaches another hardcoat layer component where the hardcoat can be a multiple layer in [88] to a substrate wherein it would inherently function as a release coating component when a fluorine and silicon [65] are incorporated therein and silicone (meth)acrylate additive is added to the hardcoat composition alone or in combination with the perfluoropolyether urethane additive -[80, 84] (claim 12).  That the release polymer is capable of having a reaction as claimed is intended use.  Re claim 15, the thickness is at least 0.5 microns in [90] (touches the endpoint at 500 nm as claimed). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 500 nm from the overlapping portion of the range at least 500 nm (claim 15) taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	Re claim 16, as the thickness is 500 nm, it is close to 100 nm as claimed and thus, while not taught would be expected to yield similar results. It is apparent, however, that the instantly claimed thickness and that taught by Porkony are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  
In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Porkony and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Porkony, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Re claims 9-10, Rorkony teaches and inorganic nano-metal oxide particles [29-33], such as nano-silica within the particle diameter of at least 30 and no greater than 150 nm (overlapping the claimed range of less than 100 nm per claim 9 and less than 50 nm per claim 10) [34-38] , and [89]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected less than 100 nm per claim 9 and less than 50 nm per claim 10 from the overlapping portion of the range at least 30 and no greater than 150 nm taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Re claim 19, the roughness is 9 microns to 30 microns in [95] (overlapping the claimed range of less than 100 microns). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected less than 100 microns from the overlapping portion of the range 9 microns to 30 microns taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Re claim 11, the photo-polymerizable subjection step is a process limitation in a product claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.
Porkony teaches thickness of 0.5 microns to 50 microns (falling within claimed range of claims 13-14) [18, 63, 90]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 1 – 100/250 microns from the overlapping portion of the range 0.5 microns to 50 microns taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Re claim 20, Porkony teaches in [97-98] The hardcoat surface can be roughened or textured to provide a matte surface and a removable grade adhesive compositions may be provided on the opposite side of the film substrate as the cured hardcoat using a PSA and protective film article typically includes a removable release liner, wherein during application to a display surface, the release liner is removed so the protective film article can be adhered to the display surface. Because the materials are the same in the adjacent layers, while not explicit, the peel force is expected to be inherent.

Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20160326383A1 to Porkony et al. in view of US 8,273,273 to Umeda.

Porkony suggests adding metal oxides to the hardcoat in [35] but doesn’t disclose those of claims 2-6.
Re claims 2-6, Umeda teaches optical films wherein hardcoat layers achieve antiglare functionality by having micro-particles per claim 3 that are polymers such as polystyrene (42:60-65) per claim 4, inorganic metal oxides such as aluminum oxide (alumina) per claim 5 and metal salt particles such as calcium carbonate (per claim 6), (42:50-60), the size is 5 nm to 10 microns at 43:1-5 (per claim 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have added the claimed particulates within overlapping ranges because Umeda achieves anti-glaring properties by doing so. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100143674 A1 to Yoshihara et al. discloses Ra is around 4- Fig. 5 for a hardcoat and other layers can be added on top of the hard coat film (0175) where the layers include a low refractive index layer made from a fluorine-based resin (0184). 
JP 2006301607 – discloses a low refractive index layer with a fluorinated polyolefin.
The references in the international written opinion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787